Filed 12/2/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 224







State of North Dakota, 		Plaintiff and Appellee



v.



Robert Earnest Delaney, 		Defendant and Appellant







No. 20100160







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce Romanick, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Delaney

No. 20100160



Per Curiam.

[¶1]	Robert Delaney appeals from a criminal judgment after a jury found him guilty of gross sexual imposition.  Delaney argues the evidence was insufficient to sustain the verdict because testimony did not establish he had sexual contact with a victim willfully, or for the purpose of satisfying sexual or aggressive desires.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring